Citation Nr: 1311815	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2006 rating decision, by the Houston, Texas, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and service connection for tinnitus.  He perfected a timely appeal to that decision.  

On August 9, 2012, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In January 2013, the Board remanded the case to the RO for further evidentiary development.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of the January 2013 remand decision; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss that is the result of a disease or injury in service.  

2.  Tinnitus did not manifest during military service and is not attributable to the Veteran's military service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).  

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2006 from the RO to the Veteran which was issued prior to the RO decision in December 2006.  Additional letters were issued in December 2008 and January 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

II.  Factual background.

The records indicate that the Veteran entered active duty in November 1982.  His DD Form 214 indicates that his military occupational specialty was as a Motor Transport Operator.  At his enlistment examination in September 1982, an audiometric examination revealed pure tone thresholds of 5, 5, 5, 5, 10, and 10 decibels in the right ear, and 5, 5, 5, 10, 10, and 5 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels, respectively.  Clinical evaluation of the ears was normal.  The records indicate that the Veteran was seen in July 1985 for treatment of bilateral ear blockage due to impacted wax in the past 6 months.  The assessment was impacted wax to bilateral ears.  At the time of the Veteran's separation examination in November 1985, audiometric testing revealed pure tone thresholds of 10, 5, 0, 15, and 15 decibels in the right ear, and 5, 0, 5, 10 and 10 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz , respectively.  Clinical evaluation of the ears was normal.  The STRs do not reflect any complaints or findings of hearing loss or tinnitus.  

Post service VA treatment records dated from July 1987 to June 2005 are completely silent with respect to any complaints or clinical finding of hearing loss or tinnitus.  

The Veteran's claim for bilateral hearing loss and tinnitus (VA Form 21-4138) was received in April 2006.  Submitted in support of the claim were VA progress notes dated from January 2004 to March 2006.  

Received in October 2006 was a statement in support of claim, wherein the Veteran indicated that he was assigned to an armored unit and served in and around tanks APCs (Armored Personnel Carriers) in service.  The Veteran related that they were constantly in the field in combat readiness exercise and operations.  They were also involved in fire missions.  He stated that the noise and vibrations inside the vehicles was deafening.  The Veteran reported that, after twenty four plus months of being exposed to small arms, he began losing his hearing and he developed chronic ringing in his ears.  The Veteran maintains that he continues to experience the hearing loss and ringing to the present.  

Subsequently received with VA as well as private treatment reports dated from Received in June 2007 were VA progress notes dated from May 2003 to December 2008.  These records do not reflect any complaints or findings of hearing loss or tinnitus.  

The Veteran was afforded a VA examination in March 2009.  At that time, he reported having constant ringing in his ears.  He denied having had any ear infections, ear surgery or head injury.  The Veteran related that, during service, he was a truck driver; he reported exposure to noise from gunfire, artillery, and tanks.  Following military service, the Veteran worked as a laundry worker; he drove a concrete truck and he had other driving jobs.  He denied any noise exposure following military service.  The Veteran reported having occasional dizzy spells associated with nausea.  He also reported having trouble understanding conversation with noise in the background.  The Veteran reported the onset of tinnitus in 1984 after firing on a rifle range.  He described the tinnitus as bilateral and constant.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
15
5
10
10
15

The examiner noted that the Veteran has hearing within normal limits in both ears.  He further stated that, because the Veteran has hearing within normal limits in both ears, the complaint of tinnitus require referral to another provider for determination of etiology.  In an addendum, dated in April 2009, it was noted that the Veteran's audiogram and audiologic evaluations were reviewed and no etiology was determined for his tinnitus.  The physician stated that it is necessary to remember that tinnitus is a subjective complaint.  The physician explained that there was no objective cause of tinnitus and to attempt to go further into identifying a cause would be to resort to mere speculation.  

At his personal hearing in August 2012, the Veteran reported that he was attached to an army unit; he was a truck driver and supported tankers.  The Veteran stated that they normally stayed in the field and would go with the tankers; he was constantly exposed to the noise from shootings and other noises.  The Veteran stated that, at the end of his time in service, he started experiencing ringing in his ears; he stated that he subsequently experienced difficulty hearing and would ask people to repeat themselves.  The Veteran reported driving trucks after his discharge from service; however, he stated that there wasn't as much noise exposure at that time as there was in service.  

Received in September 2012 was the result of an Audiological consultation, performed in September 2012.  At that time, the Veteran indicated that he was unable to hear and he had ringing in his ears, mostly at night.  Test results revealed normal sensitivity from 250 to 1000 Hertz level, with mild to moderate sensorineural loss from 2000 to 8000 Hertz levels in both ears.  

The Veteran was afforded another VA examination in February 2013.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
35
35
LEFT
20
25
30
40
40

The pertinent diagnosis was sensorineural hearing loss in the frequency range of 500 to 4000 Hertz level in the right and left ears.  The examiner stated that the hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner explained that, at the time of the Veteran's enlistment, normal audiometric thresholds were recorded for both ears.  A hearing screening performed in March 1983 revealed normal hearing bilaterally with no shift from baseline.  There was no assessment of hearing following the March 25, 1983 screening found in the service treatment record.  The examiner further noted that the current audiometric configuration is not typical of a noise-induced hearing loss, and the Veteran's report of military noise exposure is unlikely to have resulted in hearing loss of this degree.  Therefore, it is unlikely that the Veteran's hearing loss is the result of military noise exposure.  

With respect to tinnitus, the Veteran reported recurrent and bilateral tinnitus that began around 1984.  The Veteran indicated that the tinnitus occurred daily for 15 to 60 minutes, but he does not associate the onset with any specific event.  The examiner stated that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner stated that the tinnitus is less likely than not caused by or a result of military noise exposure.  

III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A.  Hearing Loss.

The Veteran seeks service connection for a bilateral hearing loss disability.  The Veteran argues that exposure to noise during service caused his condition.  After review of the evidence, the Board finds against the Veteran's claim.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  In this regard, the evidence shows that the Veteran has a current hearing loss disability as defined by VA regulations.  And, his DD 214 for this period of service shows that he worked in motor transport; as such, exposure to noise is found to be consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  Thus, the evidence shows that the Veteran has a current bilateral hearing loss disability and that there was an in-service event that could have caused the disability.  However, there is no persuasive evidence of a nexus between the current hearing loss and the in-service exposure to noise.  As noted, the available STRs reflect that the Veteran's hearing at the time of his separation in November 1985 was documented as being within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  The March 2009 VA examination report also noted that hearing was within normal limits in both ears.  The first post-service clinical documentation of hearing loss is dated in September 2012, more than 25 years after the Veteran's service separation.  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, in a merits context the lack of evidence of treatment may bear on the credibility of the evidence regarding continuity.  Here, the Board finds that the assertion of chronicity and/or continuity is not credible.  The normal separation examination, the denial of hearing loss at separation and the silence of the record for decades after separation from service is more reliable evidence regarding onset.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  For this reason, the Board concludes that his assertion regarding onset in service is not credible.  

The Board additionally observes that there is no evidence that hearing loss was present during the one-year presumptive period after service.  See 38 C.F.R. § 3.309(a).  Indeed, as noted above, bilateral sensorineural hearing loss was evidently first diagnosed in September 2012, years after the Veteran left military service.  

The only medical opinion of a possible nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service as the etiology for incurrence or aggravation of his bilateral hearing loss.  Significantly, following his VA examination in February 2013, the VA medical examiner stated that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  Absent competent evidence establishing a link between hearing loss disability and service, the Veteran's claim for service connection for hearing loss cannot be granted.  Again, there is more than a twenty five year gap between the Veteran's discharge from service and the first objective evidence of a hearing loss disability.  The Veteran's statements for treatment purposes place the onset of hearing loss years post service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion directly addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

Accordingly, the Board does not find it credible that the Veteran's bilateral hearing loss has been present since active service and further finds that the competent medical evidence weighs against a relationship between the Veteran's hearing loss and his period of active service, to include in-service noise exposure.  The Veteran has not submitted any other competent or credible evidence to support a relationship between his hearing loss and his period of active service.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

B.  Tinnitus.

The Veteran is seeking service connection for tinnitus, which he believes developed as a consequence of service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.  

Board observes that the Veteran did not engage in combat with the enemy.  We also note that the Veteran's DD Form 214 indicates that he worked as a Motor Transport Operator; and, this report does not show that he received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 (b) (West 2002) are not applicable.  

The Board accepts that the Veteran was exposed to noise in-service and has a current diagnosis.  However, the available STRs are negative for any complaints and findings of tinnitus.  The separation examination report, prepared in November 1985, shows that the Veteran's ears were normal.  The first objective documentation of tinnitus is dated in March 2009, nearly 24 years after the Veteran's service separation.  The Board must note the lapse of many years between his separation from service and the first indication of tinnitus.  (The United States Court of Appeals for the Federal Circuit  has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of tinnitus, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and active service.  In a VA opinion in April 2009, while the examiner did not completely disassociate tinnitus from military service, he stated that there was no objective cause of tinnitus, and to attempt to go further into identifying a cause would be to resort to mere speculation.  That's essentially a non opinion.  However, following a VA examination in February 2013, the VA audiologist specifically stated that the Veteran's tinnitus is less likely than not a result of noise exposure sustained while in the military.  The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA Audiological examiner to be more probative than the Veteran's lay opinion and consistent with the record.  

The Board acknowledges the Veteran's contention that his tinnitus is related to in-service noise exposure.  In this regard, lay testimony is considered competent evidence with regard to matters within the observation and personal knowledge of the person providing the testimony, such as the claimant's symptoms and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington, 19 Vet. App. at 368 (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay testimony is not competent to prove that which would require specialized knowledge or training.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a) (2).  Here, although the Veteran is competent to report the history of his tinnitus, the Board finds that whether it is related to in-service noise exposure is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, such a determination must be made by a person with an appropriate medical background in order to be considered competent evidence.  See id.  Because the Veteran, as a lay person, has not been shown to have such medical training, education, or experience, the Board finds that his assertion that his tinnitus was caused or aggravated by in-service noise exposure is not competent and therefore is outweighed by the audiologist's findings to the contrary in the February 2013 VA examination report.  See id. at 470-71.  

Accordingly, the Board does not find it credible that the Veteran's tinnitus has been present since active service and further finds that the competent medical evidence weighs against a relationship between the Veteran's tinnitus and his period of active service, to include in-service noise exposure.  The Veteran has not submitted any other competent or credible evidence to support a relationship between his tinnitus and his period of active service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for tinnitus is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


